United States Court of Appeals
                                                                                   Fifth Circuit
                                                                                F I L E D
           IN THE UNITED STATES COURT OF APPEALS
                                               August 21, 2007
                    FOR THE FIFTH CIRCUIT
                                                                            Charles R. Fulbruge III
                                                                                    Clerk


                                    No. 06-41343
                                 Conference Calendar


UNITED STATES OF AMERICA

                                                 Plaintiff-Appellee

v.

BELINDA SAGE

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                            USDC No. 9:06-CR-5-ALL


Before HIGGINBOTHAM, SMITH, and CLEMENT, Circuit Judges.

PER CURIAM:*
       The attorney appointed to represent Belinda Sage has moved for leave to
withdraw and has filed a brief in accordance with Anders v. California, 386 U.S.
738 (1967). Sage has filed a response. The record is insufficiently developed to
allow consideration at this time of Sage’s claims of ineffective assistance of
counsel. See United States v. Cantwell, 470 F.3d 1087, 1091 (5th Cir. 2006). Our
independent review of the record, counsel’s brief, and Sage’s response discloses


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
                                No. 06-41343
no nonfrivolous issue for appeal. Accordingly, counsel’s motion for leave to
withdraw is GRANTED, counsel is excused from further responsibilities herein,
and the APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.




                                     2